Title: [Diary entry: 31 August 1781]
From: Washington, George
To: 

31st. Arrived at Philadelphia to dinner and immediately hastened up all the Vessels that could be procured—but finding them inadequate to the purpose of transporting both Troops & Stores, Count de Rochambeau & myself concluded it would be best to let the Troops March by land to the head of Elk, & gave directions accordingly to all but the 2d. York Regiment which was ordered (with its baggage) to come down in the Batteaux they had in charge to Christiana bridge.